In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-09-00146-CR
______________________________


TONY MARTIN CALER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 402nd Judicial District Court
 Wood County, Texas
Trial Court No. 20,108-2008





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Tony Martin Caler failed to appear in the trial court on a charge for possession of 
methamphetamine.  He was consequently convicted by a jury for bail jumping and failure to appear
and was assessed punishment at eight years' confinement and a $10,000.00 fine.  Caler alleges that
the evidence presented at trial was insufficient to support his conviction, that he was denied effective
assistance of counsel in various ways, and that the State improperly commented during closing
argument on his failure to testify.  We affirm the trial court's judgment because: (1) legally and
factually sufficient evidence supports Caler's conviction, (2) Caler has not established his claim of
ineffective  assistance  of  counsel  in  counsel's  failure  to  object  to  testimony  by  unlisted
witnesses, (3) Caler's other grounds for ineffective assistance of counsel were waived due to
inadequate briefing, and (4) Caler failed to preserve a complaint that the State commented on his
failure to testify.
(1)	Legally and Factually Sufficient Evidence Supports Caler's Conviction
	Caler argues that the evidence is legally and factually insufficient to support his conviction. 
We disagree.
	To determine if legally and factually sufficient evidence supports Caler's conviction, we
measure the evidence against the elements of bail jumping and failure to appear with the same kind
of analysis as that applied in the test for a hypothetically-correct jury charge. (1) Malik v. State, 953
S.W.2d 234, 240 (Tex. Crim. App. 1997); see also Grotti v. State, 273 S.W.3d 273, 280 (Tex. Crim.
App. 2008).  The hypothetically-correct jury charge "sets out the law, is authorized by the
indictment, does not unnecessarily increase the State's burden of proof or unnecessarily restrict the
State's theories of liability, and adequately describes the particular offense for which the defendant
was tried."  Malik, 953 S.W.2d at 240.  It is used to evaluate both legal and factual sufficiency. 
Grotti, 273 S.W.3d at 281.
	"A person lawfully released from custody, with or without bail, on condition that he
subsequently appear" commits the offense of bail jumping and failure to appear if he "intentionally
or knowingly fails to appear in accordance with the terms of his release." (2)  Tex. Penal Code Ann.
§ 38.10(a) (Vernon 2003).  Bail jumping and failure to appear "is a felony of the third degree if the
offense for which the actor's appearance was required is classified as a felony."  Tex. Penal Code
Ann. § 38.10(f) (Vernon 2003).  Thus, under a hypothetically correct charge in Caler's case, the jury
was  required  to  find,  beyond  a  reasonable  doubt,  that:   (1)  Caler,  (2)  intentionally  or
knowingly, (3) failed to appear, (4) in accordance with the terms of his release, (5) for an underlying
charge that was a felony offense.
	We first assess the legal sufficiency of the evidence.  Legal sufficiency requires that the
evidence raise a fact question.  Clewis v. State, 922 S.W.2d 126, 133 (Tex. Crim. App. 1996).  In
other words, if the evidence in this case was insufficient to raise an issue of Caler's guilt, there was
no issue for the jury to resolve.  Id.  When conducting a legal sufficiency analysis, we review all of
the evidence in the light most favorable to the verdict and determine whether any rational jury could
find, beyond a reasonable doubt, the essential elements of bail jumping and failure to appear. 
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); Lacour v. State, 8 S.W.3d 670, 671 (Tex.
Crim. App. 2000) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Clewis, 922 S.W.2d at
132-33; Saxton v. State, 804 S.W.2d 910, 914 (Tex. Crim. App. 1991). 
	At trial, the State introduced Caler's bond form issued by Jim Morgan Bail Bonds directing
him to appear instanter in front of the district court.  "Generally, an instanter bond gives proper
notice and, in the absence of evidence of a reasonable excuse, is sufficient to prove an appellant
intentionally and knowingly failed to appear." Bell v. State, 63 S.W.3d 529, 531 (Tex.
App.--Texarkana 2001, pet. ref'd) (citing Euziere v. State, 648 S.W.2d 700, 702 (Tex. Crim. App.
1983)).
	The bond further specified Caler was to
	there remain from day to day and term to term of said court, until discharged by due
course of law, then and there to answer said accusation against him, and shall appear
before any court or magistrate before whom the cause may hereafter be pending at
any time when and place where, his presence may be required under the Code  of 
Criminal  Procedure  of  the  State  of  Texas  or  by  any court or magistrate . . . .
The Texas Court of Criminal Appeals has held that a bond virtually identical to the one signed by
Caler apprises a defendant of his or her obligations to appear in court when called and sets forth the
terms and conditions of release.  Euziere, 648 S.W.2d at 702.
	As additional evidence, the State called Joy Parker, the court coordinator for the trial court. 
She testified that Caler was sent written notice to appear at the address listed on the bond and that
the letter was not returned by the postal service.  Notification was also sent to Caler's counsel.  Kyle
Bedford, who worked for the bail bond office, testified that, if he received any change of address
notice from Caler, it would have been forwarded to the trial court.  He further stated Caler was called
before the court date.  Deputy Shannon Love, who served as bailiff for the trial court, testified to
calling out Caler's name on the date Caler was required to appear.  After receiving no response, Love
filled out the certificate of failure to appear that was introduced at trial.  
	We conclude that the evidence, when reviewed in a light most favorable to a finding of guilt,
was legally sufficient for a rational jury to find the essential elements of bail jumping, i.e., that Caler
intentionally or knowingly failed to appear in accordance with the terms of his release.
	In order to establish the third degree of offense, the State was also required to show to the
court that the underlying charge was a felony offense.  The bail bond form listed the underlying
charge as "FTA POSS CS PG1 U-1G," meaning possession of a penalty-group-one controlled
substance in an amount less than one gram.  Possession of any group-one drug in an amount less than
one gram is a state-jail felony.  Tex. Health & Safety Code Ann. § 481.115(b) (Vernon Supp.
2009).  The degree of offense is a matter of law that required no jury finding.
	We conclude the evidence is legally sufficient.
	Next, we turn to the factual sufficiency of the evidence.  Contrary to a legal sufficiency
review, we examine the evidence in a neutral light when assessing factual sufficiency and determine
whether the proof of Caler's guilt was obviously so weak as to undermine confidence in the verdict,
or, if taken alone, was greatly outweighed by contrary proof so as to be clearly wrong and unjust. 
Zuliani v. State, 97 S.W.3d 589, 595 (Tex. Crim. App. 2003); Johnson v. State, 23 S.W.3d 1, 11
(Tex. Crim. App. 2000); Cain v. State, 958 S.W.2d 404, 407 (Tex. Crim. App. 1997); Harris v.
State, 133 S.W.3d 760, 764 (Tex. App.--Texarkana 2004, pet. ref'd).  A clearly wrong and unjust
verdict is manifestly unjust, shocks the conscience, or clearly demonstrates bias.  Santellan v. State,
939 S.W.2d 155, 165 (Tex. Crim. App. 1997).  Because factual sufficiency is an issue of fact, we
are not free to reweigh the evidence and set aside the verdict merely because we feel a different result
is more reasonable.  Clewis, 922 S.W.2d at 135.
	During trial, the State argued the possibility that written notice may have been lost in the
mail, but no contrary proof was offered.  Additionally, Caler's brief does not contest the essential
elements of the offense.  Instead, the brief attempts to assemble a variance-type argument by stating
"[t]he Appellant's charge said he failed to appear to answer a possession charge, but the bond
showed that he was being released for Failing to Appear."  The State "chose to say the Appellant
violated the law by doing 'X', but at trial they now say it was by doing 'Y.'"  We reject any such
argument as being without merit. 
	Because we determined the evidence raised issues for the jury's resolution, we will not sit
as the thirteenth juror re-evaluating the weight and credibility of the evidence.  Williams v. State, 235
S.W.3d 742, 750 (Tex. Crim. App. 2007); Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App.
1999).  Instead, we give full play to the jury's responsibility to weigh the evidence, resolve conflicts
in the testimony, and draw reasonable inferences from basic facts.  Johnson, 23 S.W.3d at 7; Clewis,
922 S.W.2d at 133; Bottenfield v. State, 77 S.W.3d 349, 354 (Tex. App.--Fort Worth 2002, pet.
ref'd) (citing Jackson, 443 U.S. at 319).
	In reviewing all of the evidence in a neutral light, we cannot say the evidence of Caler's guilt
was greatly outweighed by any proof to the contrary.  We find nothing unjust or shocking about the
verdict, and conclude the evidence was factually sufficient to support it.  Caler's points of error
regarding legal and factual sufficiency are overruled. 
(2)	Caler Has Not Established His Claim of Ineffective Assistance of Counsel in Counsel's
Failure to Object to Testimony by Unlisted Witnesses

	Caler claims that his counsel was ineffective because he failed to:  (a) object to the testimony
of State's witnesses who were not on the disclosure list, (b) object to entry of bond into evidence,
(c) object to the jury charge because it attached the bond, (d) point out that the bond could not
support the conviction, (e) object to reports based on lack of proof of chain of custody, (f) preserve
error in the trial court's response to a jury question, and (g) raised an "irrelevant and inane objection"
to Caler's penitentiary (pen) packet.  We will address the first ground here and the rest in the next
section of this opinion.						
	The allegation that Caler's counsel was ineffective must be firmly founded in the record.  
Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005); Thompson v. State, 9 S.W.3d
808, 813 (Tex. Crim. App. 1999); Wallace v. State, 75 S.W.3d 576, 589 (Tex. App.--Texarkana
2002), aff'd, 106 S.W.3d 103 (Tex. Crim. App. 2003).  Caler bears the burden of proving, by a
preponderance of the evidence, that his counsel was ineffective.  Goodspeed, 187 S.W.3d at 392;
Thompson, 9 S.W.3d at 813; Cannon v. State, 668 S.W.2d 401, 403 (Tex. Crim. App. 1984).
	We apply the two-pronged Strickland test handed down by the United States Supreme Court
to determine whether Caler received ineffective assistance from his counsel.  Strickland v.
Washington,  466  U.S.  668  (1984).   Failure  to  satisfy  either  prong  of  the  Strickland  test  is
fatal.  Ex parte Martinez, 195 S.W.3d 713, 730 (Tex. Crim. App. 2006).
	First, Caler must show counsel's performance fell below an objective standard of
reasonableness when considering prevailing professional norms.  Strickland, 466 U.S. at 687-88. 
Our review of counsel's performance is highly deferential.  Id. at 689.  There is a strong presumption
that counsel's conduct fell within the wide range of reasonable professional assistance and that the
challenged action could be considered sound trial strategy.  Id.; Ex parte White, 160 S.W.3d 46, 51
(Tex. Crim. App. 2004); Tong v. State, 25 S.W.3d 707, 712 (Tex. Crim. App. 2000).  "We will not
second-guess through hindsight the strategy of counsel at trial, nor will the fact that another attorney
might have pursued a different course support a finding of ineffectiveness."  Blackmon v. State, 80
S.W.3d 103, 108 (Tex. App.--Texarkana 2002, pet. ref'd).
	To meet the second prong of the Strickland test, Caler must show that the alleged deficient
performance damaged his defense such that there was a reasonable probability that the result of the
trial would have been different.  Strickland, 466 U.S. at 689; Tong, 25 S.W.3d at 712.  A reasonable
probability "is one sufficient to undermine confidence in the outcome."  Mitchell v. State, 68 S.W.3d
640, 642 (Tex. Crim. App. 2002). 
	Caler complains that his counsel failed to object to the testimony of Bradford during the
guilt/innocence phase, and Molly Shelton, Kelly Smith, Michael Wood, Karen Shumate, and Andrew
Macey during the punishment phase, because their names did not appear on the State's witness list.
	We first note that there is no evidence in the record demonstrating counsel's reasons for
failing to object to the testimony of undisclosed witnesses.  Even had counsel objected, however, the
trial court could have chosen to exercise its discretion in allowing the witnesses to testify. 
Hightower v. State, 629 S.W.2d 920 (Tex. Crim. App. [Panel Op.] 1981); Dockins v. State, 852
S.W.2d 50, 53 (Tex. App.--Texarkana 1993, pet. ref'd). (3)  The purpose of requiring disclosure is to
prevent surprise at trial.  Thus, one factor courts look to in determining whether a trial court abuses
its discretion in allowing testimony from undisclosed witnesses is "whether the defendant could have
reasonably anticipated that the witness would testify despite the State's failure to disclose." 
Hightower, 629 S.W.2d at 925; Dockins, 852 S.W.2d at 53 (citing Bridge v. State, 726 S.W.2d 558,
567 (Tex. Crim. App. 1986)).  Another factor assesses whether the State acted in bad faith in failing
to disclose the witnesses.  Bridge, 726 S.W.2d at 566; Hightower, 629 S.W.2d at 925.
	Bedford was the only witness complained of who testified during the guilt/innocence phase. 
There is no evidence in the record establishing that trial counsel did not reasonably anticipate he
would testify, or that the State acted in bad faith in not disclosing him as a witness.  In fact, the bond
introduced in evidence was signed by Bedford.  The State had an "Open File Policy" specified in the
trial court's discovery order which allowed counsel to review the bond.  We find no evidence
suggesting counsel did not review the bond before trial.  Thus, we can reasonably assume that
counsel did not object to Bedford's testimony because he reasonably anticipated it.  We may also
assume counsel had no evidence of bad faith on the State's part in failing to disclose Bedford.  Thus,
Caler cannot meet his burden, given the record before us, to demonstrate his counsel's performance
fell below an objective standard of reasonableness when considering prevailing professional norms. 
Strickland, 466 U.S. at 687-88.  Further, because Bedford's testimony related only to the bond,
which was alone sufficient evidence to support the judgment, or was cumulative of testimony of
disclosed witnesses, we also conclude Caler cannot show a reasonable probability that the result of
the trial would have been different had counsel urged an objection to Bedford's testimony.  Id. at
689. 
	Next, the punishment phase of trial began April 23, 2008.  On April 12 and 14, the State sent
subpoenas to Shelton, Smith, and Macey.  Macey's name was contained on the drug analysis
laboratory reports addressed to Shelton.  Shelton and Smith were both responding officers for
pending crimes listed in the State's intent to offer evidence of other crimes, wrongs, or acts, which
was provided to counsel April 10, 2008.  Although not put under subpoena, Wood was also an
officer responding to a pending crime included in the State's notice.  Finally, Shumate's name was
contained on the two laboratory reports subject to review under the State's open file policy.  Again,
we may presume that counsel did not object to the testimony of these witnesses because he
reasonably anticipated their appearance and the substance of their testimony, or could not prove bad
faith on the part of the State in failing to disclose these witnesses. 
	With respect to all undisclosed witnesses at the punishment hearing, Caler cannot meet the
second prong of the Strickland test.  Caler was found guilty of bail jumping and failure to appear. 
 Testimony from disclosed witnesses and the information on the bond established that the underlying
crime was a felony.  Thus, Caler was to be sentenced for a third-degree offense which carried a
maximum punishment of ten years' imprisonment.  Tex. Penal Code Ann. § 12.34 (Vernon Supp.
2009), § 38.10(f) (Vernon 2003).  Because the State dropped the enhancement paragraph in the
indictment, and the jury assessed less than the maximum punishment, Caler cannot show that the
outcome of the punishment phase would have been different absent the complained-of testimony. 

		(3)	Caler's Other Grounds for Ineffective Assistance of Counsel Were Waived Due to
Inadequate Briefing

	We now address the remaining grounds for Caler's claim of ineffective assistance of counsel. 
Rule 38.1(h) of the Texas Rules of Appellate Procedure requires that a brief contain "a clear and
concise argument for the contentions made, with appropriate citations to authorities and to the
record."  Tex. R. App. P. 38.1(h).  An inadequately briefed issue may be waived on appeal. 
McCarthy v. State, 65 S.W.3d 47, 49 n.2 (Tex. Crim. App. 2001); Heiselbetz v. State, 906 S.W.2d
500, 512 (Tex. Crim. App. 1995); see Fredonia State Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d
279, 284-85 (Tex. 1994) (discussing "long-standing rule" that point may be waived due to
inadequate briefing). 
	Caler failed to cite this Court to any authority regarding grounds two through seven of his
ineffective assistance point of error.  He provides no adequate argument why it was necessary for
counsel to object to the entry of bond into evidence and the jury charge referring to the bond, why
the bond could not support the conviction, why the testimony failed to establish chain of custody of
the laboratory reports, and why an "irrelevant and inane objection" to Caler's pen packet suggested
ineffective assistance.  Caler's sixth point of ineffective assistance contends counsel should have
objected to the trial court's response that "[y]our entire instructions are set forth in the court's
charge" in response to a question by the jury inquiring why a twenty-year sentence, as presented to
them in voir dire before the State dropped the enhancement paragraph from the indictment, was not
an available option.  Again, there is no authority why such a response was objectionable.  Also, the
briefing contained inadequate citation to the record, and failed to explain how alleged inadequacies
damaged Caler's defense such that there was a reasonable probability that the result of the trial
would have been different given the fact that Caler did not receive the maximum sentence.
	Therefore, we overrule grounds two through seven of Caler's ineffective assistance of
counsel claim for lack of adequate briefing and overrule the remaining ground on the merits.  
(4)	Caler Failed to Preserve a Complaint that the State Commented on His Failure to Testify

	The following exchange occurred during closing argument:

		[BY THE STATE]:     A Defendant doesn't have to do anything.  In this case,
Mr. Beaty doesn't have to do anything.  You heard all that in the voir dire.  He
certainly can if he wants to.  Now, the State's presented its case, arrested, released,
supposed to show up, doesn't show up.  What happened?  Tell us, please.  No
burden, but I'd like to hear it because we haven't heard it.
 
		[BY DEFENSE COUNSEL]:     Your Honor, I'm going to object.  Counsel
is making a reference to an issue that's really not before the court or an issue --
 
		[BY THE STATE]:     He opened that door. 
 
		THE COURT:     Overruled . . . .
 
	Caler argues, "Although Appellant's trial counsel did not specifically raise an objection to
an 'improper jury argument,'" the error is preserved because "the specific grounds for Appellant's
objection were apparent from the context."  We disagree.  
	The point of error on appeal must correspond with the objection made at trial.  Dixon v. State,
2 S.W.3d 263, 273 (Tex. Crim. App. 1998); Thomas v. State, 723 S.W.2d 696, 700 (Tex. Crim. App.
1986); Wright v. State, 154 S.W.3d 235, 241 (Tex. App.--Texarkana 2005, pet. ref'd).   Where a
trial objection does not comport with the issue raised on appeal, nothing is presented for our review. 
Tex. R. App.  P. 33.1(a); Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim. App. 1999).  The objection
lodged referred to Rule 269(e) of the Texas Rules of Civil Procedure, which prevents arguments
based on facts not in the record.  Tex. R. Civ. P. 269(e).  We cannot construe the objection above
as one complaining of a reference to Caler's failure to testify.  Because Caler did not fairly and
specifically object on the basis he now urges on appeal, he has not preserved this point of error, and
we must overrule it.  Wright, 154 S.W.3d at 241 (citing Gutierrez v. State, 71 S.W.3d 372, 378-79
(Tex. App.--Amarillo 2001, pet. ref'd)).
	We affirm the trial court's judgment. 


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	January 12, 2010
Date Decided:		February 2, 2010

Do Not Publish
1. 1Malik controls "even in the absence of alleged jury charge error."  Gollihar v. State, 46 S.W.3d 243,
255 (Tex. Crim. App. 2001).  
2. 2Due to the intentional or knowing mens rea requirement, reasonable excuse for failure to appear is
a defense to this crime.  Tex. Penal Code Ann. § 38.10(b) (Vernon 2003).
3. 3Although the trial court issued a discovery order, disclosure of witnesses was not mandated.    Thus,
the abuse of discretion standard would have applied had counsel objected.  See Stoker v. State, 788
S.W.2d 1, 15 (Tex. Crim. App. 1989), disapproved on other grounds by Leday v. State, 983 S.W.2d
713 (Tex. Crim. App. 1998).